    Case 2:09-cr-00849-RJS Document 222 Filed 09/13/21 PageID.652 Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF UTAH


    UNITED STATES OF AMERICA,                              ORDER DENYING WITHOUT
                                                           PREJUDICE PRO SE MOTION FOR
    Plaintiff,                                             EARLY TERMINATION OF
                                                           SUPERVISED RELEASE
    v.
                                                           Case No. 2:09-cr-00849-1
    FERNANDO RUESGA,
                                                           Chief Judge Robert J. Shelby
    Defendant.


           Before the court is Fernando Ruesga’s Pro Se Motion for Early Termination of

Supervised Release (Motion).1 Ruesga was initially sentenced for conspiracy to distribute a

controlled substance to 180 months’ imprisonment (amended to 151 months), and a sixty-month

term of supervised release. Now having completing nearly fourteen months of supervised

release, he requests that his supervised release term be terminated.

           The court has carefully reviewed Ruesga’s Motion and the Report on Offender under

Supervision (Report) United States Probation prepared in response to it, and sincerely commends

Ruesga on the consistent efforts he has made to better his life since he has been released from

prison. But for the reasons stated in the Report, the court DENIES Ruesga’s Motion2 and request

for early termination of his term of supervised release. These reasons include:

                 •   A significant criminal history.

                 •   The concerning nature of the convicted offense.


1
    Dkt. 221.
2
    Id.

                                                       1
 Case 2:09-cr-00849-RJS Document 222 Filed 09/13/21 PageID.653 Page 2 of 2




           •    The relatively short period of supervised release, considering the term’s sixty-
                month length.

For these reasons, and under 18 U.S.C. §§ 3564(c) and 3583(e)(1), additional supervised release

is warranted.

       But the court invites Ruesga to file a renewed Motion for Early Termination of

Supervised Release when he has completed half of his sixty-month term.

       SO ORDERED this 13th day of September, 2018.

                                              BY THE COURT

                                              ________________________________________
                                              Chief Judge Robert J. Shelby




                                                  2
